Citation Nr: 1426965	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  08-13 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to November 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the interest of efficiency, the Board refers to its April 2012 Remand for the explanation as to why the Veteran's August 2000 claim is being addressed on a de novo basis in this decision.

The Board's April 2012 Remand characterized the issues under appeal as separate claims for service connection for schizophrenia and PTSD.  In that the evidence reflects varying diagnoses of psychiatric disorders, the Board has recharacterized the claim as one for entitlement to service connection for psychiatric disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran's psychiatric status was found to be normal on the examination for entrance onto active duty.

2.  The Veteran's current acquired psychiatric disorder was present in service.

3.  The evidence does not clearly and unmistakably establish that the Veteran's current acquired psychiatric disorder existed prior to service and underwent no permanent increase in severity as a result of service.


CONCLUSION OF LAW

An acquired psychiatric disorder, variously diagnosed, was incurred in active service.  38 U.S.C.A. § 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of soundness for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Although the Veteran may have been rejected from entering military service prior to 1967 because of physical, mental or other reasons, to include failure of a mental test, at the time of his January 1967 entrance examination, his psychiatric condition was noted as normal.  The Veteran entered service in sound condition.  During service, in June 1967, he was seen at the mental hygiene consultation service.  He complained of nervousness and an inability to control his temper in August 1967.  In September 1967, he again complained of trouble with nervousness.  The Veteran has provided statements confirming that he continued feelings of nervousness after his return from Vietnam and in the years immediately following his separation from active service.  For many years since, he has been treated for and diagnosed with various mental disorders, to include anxiety, depression, and schizophrenia.  The Veteran's long time treating psychologist has provided several statements positively associating the Veteran's current psychiatric disability with his period of active service.  The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran has a current acquired psychiatric disorder that is etiologically related to the nervousness and inability to control his temper that was initially noted during active service.  In addition, the evidence does not clearly and unmistakably establish that the Veteran's current acquired psychiatric disorder existed prior to service and was not aggravated by service. Therefore, entitlement to service connection for his acquired psychiatric disorder is warranted. 


ORDER

Service connection for an acquired psychiatric disorder, variously diagnosed, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


